COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                No. 02-20-00034-CR
                                No. 02-20-00035-CR

                        MICHAEL RAY KERR, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee



                      On Appeal from the 43rd District Court
                               Parker County, Texas
                      Trial Court Nos. CR19-0626, CR19-0627


              ORDER GRANTING MOTION TO WITHDRAW
              AND FOR A HEARING IN THE TRIAL COURT

      We issued our memorandum opinion and judgment affirming appellant Michael

Ray Kerr’s conviction on August 26, 2021, and our mandate is due to issue October 20,

2021. On October 13, 2021, Kerr’s court-appointed appellate counsel, Tommy C. Wise,

filed a “Motion For Leave To Withdraw.” We GRANT the motion. We also ORDER
  the trial court to conduct a hearing with Kerr, an attorney for the State, and the court

  reporter present. These persons may participate remotely, such as by telephone,

  videoconference, or other appropriate and reasonable means, unless the trial court

  determines that it is necessary to have the participants appear in person. At the hearing,

  the trial court shall:

         1.      Determine whether appellate counsel should be appointed to represent
                 Kerr and appoint counsel, if necessary; 1

         2.      Admonish Kerr in accordance with Faretta v. California, 422 U.S. 806, 835,
                 95 S. Ct. 2525, 2541 (1975), and Hubbard v. State, 739 S.W.2d 341, 345 (Tex.
                 Crim. App. 1987), if he desires to proceed pro se;

         3.      Determine whether appellant’s decision to proceed pro se is competently
                 and intelligently made; and

         4.      Take any measures that the trial court deems necessary to insure Kerr does
                 not forfeit his further right to appeal, including informing Kerr and any
                 appointed counsel of any applicable deadlines.


         The trial court shall file a supplemental record, showing the actions taken in

   response to this order, in this court no later than Friday, October 22, 2021. The clerk

   of this court shall send a notice of this order to Kerr, the State’s attorney of record,

   Kerr’s former appellate counsel, the trial court judge, the trial court clerk, and the court

   reporter.


   1
      If counsel is appointed to represent Kerr, the supplemental record shall reflect that
counsel has been notified of the appointment. The trial court shall retain Kerr in the county for
a reasonable period of time to allow counsel an opportunity to confer with Kerr.
DATED October 15, 2021.

                          PER CURIAM